Citation Nr: 9916722	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected post 
medial meniscectomy left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The veteran's service-connected post medial meniscectomy 
left knee is primarily manifested by: varus deformity; 
pseudo-laxity; pain over the medial joint line; recurrent 
effusions, swelling; ambulation with a limp and antalgic 
gait; and scars; no more than slight impairment is 
demonstrated.   

2.  The veteran has medial compartment arthritis (traumatic 
degenerative joint disease) of the left knee, which is 
related to a left knee meniscectomy in service, and is 
productive of loss of joint space on the medial side, and 
flexion to 130 degrees with pain. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected post medial meniscectomy left 
knee (not including arthritis) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 (1998).

2.  The schedular criteria for a separate 10 percent rating 
for arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (1998); VAOPGCPREC 9-98.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built up" as 
follows:  The first 2 digits will be selected from that part 
of the schedule most closely identifying that part, or 
system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (1998).

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned where the 
disability is slight; a 20 percent rating is warranted where 
the disability is moderate; and a 30 percent rating is 
warranted where the disability is severe.  38 C.F.R. § 4.71a.  
The Board has reviewed the rating criteria under Diagnostic 
Codes 5260 and 5261 for limitation of flexion and extension 
of the joint involved and notes that, based upon the 
veteran's range of motion, the right knee disability would be 
noncompensable.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPCGPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  With any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998). 

In this case, the evidence reflects that the veteran incurred 
a left knee injury in service in 1968 and underwent an open 
medial meniscectomy.  Examination in 1970 found mild laxity 
of the medial collateral ligament and slight swelling of the 
left knee, with surgical scars.  

Service connection and a 10 percent rating was established 
effective from December 1969 and has remained in effect since 
then.  In March 1997, the veteran filed a claim for an 
increased rating, indicating that his left knee had been 
causing him severe pain and problems.  

During a VA compensation examination in July 1997, the 
veteran reported that he had worked as a farmer and currently 
worked in a factory, standing on his feet for 12 hour shifts.  
Physical examination revealed: an antalgic gait; that the 
veteran wore a counter-force brace to help with his varus 
deformity; trace effusion; range of motion from 0 degrees 
extension to 120 degrees flexion; pseudo-laxity; and pain 
over the medial joint line.  X-rays showed total loss of the 
joint space on the medial side with severe medial compartment 
arthritis, most likely secondary to the history of 
meniscectomy in the past.  

During a VA compensation examination in December 1997, the 
veteran reported that he had experienced left knee pain since 
service, and recurrent effusions, and that his knee had 
worsened in the previous six months, and complained of 
swelling, stiffness, and pain with activity involving the 
left knee.  Physical examination revealed: a slight limp with 
ambulation; swelling; varus deformity; pain with flexion to 
130 degrees, and full extension without pain; and scars.  The 
resulting diagnosis was status post open medial meniscectomy 
in 1968 with subsequent traumatic degenerative joint disease 
and recurrent effusions with functional impairment by history 
and examination. 

Upon consideration of all the evidence of record, including 
objective findings and the veteran's subjective complaints, 
the Board finds that the symptomatology attributable to the 
veteran's service-connected left knee (not including due to 
arthritis of the left knee, which is addressed herein 
separately) is analogous to slight recurrent subluxation or 
lateral instability of the left knee.  The evidence reflects 
that the veteran's service-connected post medial meniscectomy 
left knee is primarily manifested by: varus deformity; 
pseudo-laxity; recurrent effusions and swelling; and pain 
over the medial joint line.  That level of impairment 
warrants a 10 percent rating.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257. 

The Board notes that, in addition to the veteran's complaints 
and clinical findings regarding the left knee, there has been 
in this case a diagnosis of loss of joint space on the medial 
side with severe medial compartment arthritis (traumatic 
degenerative joint disease) of the left knee.  The diagnosis 
was based on X-ray findings in May 1997.  

The governing regulations provide that symptomatology 
associated with service-connected post medial meniscectomy 
left knee (rated as analogous to recurrent subluxation or 
lateral instability), and that attributable to left knee 
arthritis, including painful motion, must be considered 
separately.  VA disability compensation regulations provide 
that the rating of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998).

With regard to the veteran's left knee arthritis, Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, and that if, as in this 
veteran's case, the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes (5260, 5261), a rating of 10 percent is for 
application for the major joint affected by limitation of 
motion.   38 C.F.R. § 4.71a.  With any form of arthritis, 
painful motion is an important factor of disability, and that 
it is the intention to recognize actually painful, unstable, 
or malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

VA's General Counsel, in a precedent opinion, held that 
where, as in this veteran's case, a veteran has both 
arthritis and instability or subluxation of a knee, separate 
disability ratings may be authorized under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  In a subsequent precedent 
opinion, the VA's General Counsel held that, even if the 
veteran technically has full range of motion but the motion 
is inhibited by pain, a minimum compensable rating for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
would be available, citing to Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  VAOPGCPREC 9-98. 

The evidence of record includes a diagnosis of degenerative 
joint disease of the left knee, based on X-ray examination in 
May 1997.  The evidence shows that, in addition to the 
service-connected left knee disability, rated as analogous to 
laxity or instability, currently rated as 10 percent 
disabling, the veteran has arthritis of the left knee.  There 
is some evidence of painful motion, specifically flexion to 
130 degrees with pain, which has been objectively confirmed 
upon range of motion testing.  38 C.F.R. § 4.71a.  

As the limitation of motion of the left knee does not 
approximate 60 degrees of flexion, the threshold for a 
noncompensable rating, even with consideration of painful 
motion (see DeLuca v. Brown, 8 Vet. App. 202 (1995)), a 
separate compensable rating for arthritis is not warranted 
based on limitation of motion due to arthritis.  See 
VAOPGCPREC 23-97.  However, as the veteran's left knee 
arthritis, which has been confirmed by X-ray findings, is 
productive of pain on flexion, the Board finds that a 
separate 10 percent rating (the minimum compensable rating) 
for arthritis of the left knee is warranted on that basis.  
The benefit of the doubt is resolved in the veteran's favor 
to this extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98.  


ORDER

An increased rating in excess of 10 percent for service-
connected post medial meniscectomy left knee is denied.

A separate disability rating of 10 percent is granted for 
arthritis of the left knee, subject to governing regulations 
concerning payment of monetary awards.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

